Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  “.  For the sake of compact prosecution, claim 13 is interpreted in the instant Office action as follows: “a first and second vertical sidewalls” is found to be a grammatical error and is equivalent to “first and second vertical sidewalls”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, “to be a same” is unclear as to what feature of the first and second vertical sidewalls are the same.  In addition, claim 23 is recites dependency from claim 12 which is presently cancelled.  For the sake of compact prosecution, claim 23 is interpreted in the instant Office action as follows: “to be a same” is equivalent to “to be a same length”; dependency is from claim 13. This interpretation is to be confirmed by applicant in next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5512514 A, from IDS), in view of Taguchi (US 20110307845 A1) and Seguchi (US 11226530 B2).
Regarding claim 13, Lee discloses a method of fabricating a multilayered integrated circuit (IC) (Figs. 2I-2M), the method comprising: depositing a first layer (90, Fig. 2I) on a substrate (portion of circuit below 90); defining a via structure (98, Fig. 2J) from the first layer using a via pillar (96) comprising sidewalls as a mask (“mask” Col. 8, lines 40-55), the via structure having a first end (lower portion of 98) and a second end (upper portion of 98), the first end extending from the first layer and having an end width, the second end extending further from the substrate than the first end and having an end width; forming a hardmask (102) to cover the via structure and a part of the first layer, the hardmask comprising first and second vertical sidewalls (reference lines on left and middle with right respectively, see annotated Fig. 2K below) connected by a top surface (horizontal surface of 102), the first vertical sidewall being parallel to from top to bottom the second vertical sidewall, the first and second vertical sidewalls extending continuously without interruption from the top at the top surface to the bottom at the first layer, the first and second vertical sidewalls being positioned over the via structure; defining a first conductive element (100, Fig. 2L) from the first layer by etching a portion of the first layer that is uncovered by the hardmask down to expose the substrate, the via structure communicatively coupled to the first conductive element; removing the hardmask (102 has been removed, Fig. 2L); depositing an intermediate layer (104) on the first conductive element and the via structure such that the via structure is embedded in the intermediate layer; depositing a second layer (“third conductive layer” Col. 9, lines 21-30) on the intermediate layer and the via structure; and defining a second conductive element (110) in the second layer such that the via structure is communicatively coupled to the second conductive element.
Illustrated below is a marked and annotated figure of Fig. 2K of Lee.

    PNG
    media_image1.png
    192
    287
    media_image1.png
    Greyscale

Lee fails to teach a via pillar comprising tapered sidewalls as a mask. More specifically, Lee is deliberately silent with regards to mask features, citing such features are well known in the art (Col. 5, lines 30-39), though Lee’s method does describe a via pillar functioning as a mask (96, Figs. 2I-2J) for an underlying layer (98).
Taguchi discloses a mask in the same field of endeavor (33, Fig. 1B), wherein the mask has tapered sidewalls (“taper shape” Abstract).  Taguchi further discloses shape of the mask corresponds to the resultant shape of the underlying layer (32, [0030]).
Both Lee and Taguchi teach photolithography techniques using a mask.  Both masks function the same as masks for forming a resultant shape of an underlying layer, therefore the tapered sidewalls of the mask do not affect the function of the mask.  One of ordinary skill in the art at the time of filing would have recognized that having a mask with tapered sidewalls would have corresponded to the resultant shape of the underlying layer; a via structure wherein the first end having a wide end width, the second end having a narrow end width, the wide end width greater than the narrow end width such that the via structure tapers between the first end and the second end of the via structure.  Thus, the claimed mask sidewalls would have yielded the claimed via structure, and the results would have been predictable.  Further, depositing an intermediate layer on the via structure of Lee in view of Taguchi would arrive at the claimed method depositing an intermediate layer such that the via structure including the wide end width and the narrow end width is embedded in the intermediate layer.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 1B of Taguchi.

    PNG
    media_image2.png
    210
    320
    media_image2.png
    Greyscale

Lee in view of Taguchi fails to expressly illustrate the first vertical sidewall being from top to bottom a same length as the second vertical sidewall, the first and second vertical sidewalls extending continuously parallel without interruption from the top at the top surface to the bottom at the first layer, the first and second vertical sidewalls being symmetrically positioned over the via structure.  However, both Lee and Taguchi teach photolithography techniques using a mask functioning to form a resultant shape of an underlying layer.
Seguchi discloses a mask in the same field of endeavor (191, Fig. 5D), the mask comprising a first vertical sidewall (see annotated Fig. 5D below) being from top to bottom a same length as the second vertical sidewall, the first and second vertical sidewalls extending continuously parallel without interruption from the top at the top surface to the bottom at an underlying layer (81A), the first and second vertical sidewalls being symmetrically positioned over the resultant shape of the underlying layer.  Seguchi further discloses shape of the mask corresponds to the resultant shape of the underlying layer (Figs. 5B-5C).
Lee, Taguchi, and Seguchi teach photolithography techniques using a mask.  These masks function the same as masks for forming a resultant shape of an underlying layer, therefore the vertical sidewalls of the hardmask do not affect the function of the hardmask.  One of ordinary skill in the art at the time of filing would have recognized that having a hardmask with the first vertical sidewall being from top to bottom a same length as the second vertical sidewall, the first and second vertical sidewalls extending continuously parallel without interruption from the top at the top surface to the bottom at the first layer, the first and second vertical sidewalls being symmetrically positioned over the via structure would have corresponded to the resultant shape of the underlying first conductive element.  Thus, the claimed vertical sidewalls would have yielded the claimed first conductive element, and the results would have been predictable.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 5C of Seguchi.

    PNG
    media_image3.png
    189
    426
    media_image3.png
    Greyscale

With respect to the shape of the hardmask and via structure, i.e. vertical hardmask sidewalls, tapered via structure sidewalls and relative end width. These limitations, absent any criticality, is only considered to be an obvious modification of the shape of the hardmask and via structure disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 14, Lee in view of Taguchi and Seguchi discloses a method (Lee, Fig. 2I), wherein defining the via structure comprises: coating the first layer with a resist, resist stack, or hardmask (“etch mask” Col. 8, lines 40-55); defining the via pillar from the resist, resist stack, or hardmask; and etching exposed portions of the first layer not masked by the via pillar (Fig. 2J).
Regarding claim 15, Lee in view of Taguchi and Seguchi discloses a method (Lee, Fig. 2I), wherein defining the via structure includes defining the via structure using an anisotropic etching technique (“RIE” Col. 8, lines 40-55).
Regarding claim 17, Lee in view of Taguchi and Seguchi discloses a method (Lee, Figs. 2I-2M), further comprising depositing an interface material (“diffusion barrier” Col. 5, lines 9-29) on the via structure and the first conductive element.
Regarding claim 18, Lee in view of Taguchi and Seguchi discloses a method (Lee, Fig. 2I), wherein depositing the first layer includes depositing a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof (“copper, tungsten” Col. 5, lines 9-29).
Regarding claim 19, Lee in view of Taguchi and Seguchi discloses a method (Lee, Fig. 2L), wherein depositing the second layer includes depositing a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof (“copper, tungsten” Col. 5, lines 9-29).
Regarding claim 20, Lee in view of Taguchi and Seguchi discloses a method (Lee, Fig. 2L), wherein: depositing the intermediate layer comprises depositing a dielectric material (“dielectric” Col. 9, lines 11-20).
Regarding claim 23 as noted in the 112(b) rejection, Lee in view of Taguchi and Seguchi discloses a method (Seguchi, Fig. 5C), wherein the hardmask has been patterned to cause the first vertical sidewall and the second vertical sidewall to be a same length
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Taguchi, and Seguchi as applied to claim 13 above, and further in view of Dalal (US 4410622 A).
Regarding claim 16, Lee in view of Taguchi and Seguchi discloses a method (Lee, Fig. 2L), further comprising polishing the intermediate layer (“planarlized” Col. 9, lines 11-20) such that the second end of the via structure is exposed from a surface of the intermediate layer.
Lee in view of Taguchi and Seguchi fails to teach the second end of the via structure protrudes from a surface of the intermediate layer. However, Dalal discloses a method in the same field of endeavor (Fig. 2J) further comprising polishing the intermediate layer (28) such that the second end of the via structure (21’) protrudes from a surface of the intermediate layer (Column 6; “planarization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Lee, Taguchi, and Sof polishing the intermediate layer by incorporating the teachings of Dalal’s method of polishing the intermediate layer.  More specifically, polishing Lee’s intermediate layer using the method disclosed by Dalal would arrive at the claimed method. Dalal provides motivation for one to polish the intermediate layer such that the second end of the via structure protrudes from a surface of the intermediate layer because it will provide lower contact resistance (Column 2, Lines 37-40).  Therefore, it would have been obvious to have the claimed method because it would reduce contact resistance.
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 6-8) that Lu, Dalal, Farooq, Lee, and Taguchi,  do not teach, suggest, or render obvious at least, for example, the feature of “the first vertical sidewall being parallel to from top to bottom and a same length as the second vertical sidewall, the first and second vertical sidewalls extending continuously parallel without interruption from the top at the top surface to the bottom at the first layer, the first and second vertical sidewalls being symmetrically positioned over the via structure" recited in amended claim 13.
Examiner’s reply:
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817